Citation Nr: 0705304	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-11 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for disability manifested 
by low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel






INTRODUCTION

The veteran had honorable active military service in the Navy 
from February 1980 to March 1985, and in the Army from June 
1987 to June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision that 
denied service connection for low back disability.  The 
veteran filed a notice of disagreement (NOD) in January 2003.  
The RO issued a statement of the case (SOC) in May 2003 and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in May 2003.  A 
supplemental statement of the case (SSOC) was issued in April 
2005.

In February 2004, the Board remanded this matter to the RO 
for further development.  After accomplishing further action, 
the RO continued the denial of the claim (as reflected in the 
April 2005 SSOC) and returned this matter to the Board for 
further appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC..  VA will notify the veteran 
when further action, on his part, is required.

REMAND

Unfortunately, the claims file reflects that another remand 
of the claim on appeal is warranted, even though such will, 
regrettably, further delay a final decision on the claim.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In February 2004, the 
Board remanded the matter on appeal to the RO for due process 
development, to include affording the veteran a VA 
examination to obtain  medical information as to whether the 
veteran currently suffers from a back disability underlying 
his complaints of pain, and, if so, whether there is a 
relationship, or nexus, between any such current disability 
and service (to include complaints of pain noted therein).  

Pursuant to the remand, the veteran underwent a VA 
examination in April 2005.  Unfortunately., the report of 
that examination is incomplete, and, hence, does not include 
sufficient medical information to resolve the claim on 
appeal.  In the "diagnosis" portion of his report, the VA 
examiner indicated that the veteran's  symptoms were 
consistent with disk herniation with impingement on nerve 
roots; however, that assessment was tentative, as the 
physician also indicated that the magnetic resonance imaging 
(MRI) report would have to be reviewed.  While the examiner 
noted that he could not locate in the claims file a private 
MRI that the veteran had reported revealed disc protrusions, 
the Board notes that there is, in fact, an October 2001 
private MRI report that reflects, inter alia, impressions of 
disk protrusions and possible impingement.  The VA examiner 
also noted that a contemporaneous MR and X-rays were to 
conducted in conjunction with the examination; however, no 
such reports are record, and there is no indication that the 
examiner later reviewed any such reports.  As such, the VA 
examination report, as written, does not fully resolve the 
question of diagnosis-the first of the two question the 
Board posed in the prior remand.

Under the circumstances, the Board finds that Stegall 
requires that this case be remanded to the RO for further 
medical.  If possible, the RO should obtain from the same VA 
physician who examined the veteran in April 2005 a 
supplemental statement, following review of the complete 
record (to include the October 2001 MRI report and reports of 
any April 2005 x-rays and MRI) that addresses the current 
disability and medical nexus questions previously posed.  The 
Board emphasizes that only an additional statement based on 
the complete record is sought, not additional examination of 
the veteran, unless such additional examination is 
unavoidable.

If an examination is warranted, the RO should arrange for the 
veteran to undergo such examination, by a physician, at an 
appropriate VA medical facility. The veteran is hereby 
advised that failure to report to any such scheduled 
examination, without good cause, may well result in denial of 
the claim (as adjudication will be based on the current 
record).  See 38 C.F.R. §  3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy (ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.

Prior to obtaining further medical opinion, the RO should 
associate with the clams file all outstanding pertinent 
medical records, to include any April 2005 MRI and x-ray 
reports, presumably from the VA Medical Center (VAMC) in 
Columbia, South Carolina..  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

To ensure that all due process requirements are met, the RO 
should give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b) (3) (West Supp. 2005) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The 
RO's letter should also invite the veteran to submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as regards the five elements of a claim 
for service connection-specifically, disability rating and 
effective date.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Columbia VAMC all outstanding records 
pertaining to evaluation and/or treatment 
of the veteran's low back, to 
specifically include any April 2005 
reports of MRI and/or x-rays of the low 
back.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159 as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  The RO should also request 
that the appellant submit any copies he 
may have in his possession.

2.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim that is not currently of record.  

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above), particularly as regards 
disability rating and effective date.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the veteran's complete 
claims file (to include a complete copy 
of this remand) to the VA examiner who 
conducted the April 2005 VA examination 
for a supplemental opinion.  

After thorough review of the record-to 
particularly include the October 2001 MRI 
report, and any April 2005 MRI and x-ray 
reports-the examiner should clearly 
state whether the veteran currently 
suffers from a specifically diagnosed low 
back disability manifested by low back 
pain.  If so, the examiner should offer 
an opinion, consistent with sound medical 
principles, as to whether any such 
current disability is at least as likely 
as not (i.e., there is at least a 50 
percent possibility) medically related to 
service (to particularly include the 
complaints of pain and assessment of low 
back pain noted therein.  

If the April 2005 examiner is 
unavailable, or further examination is 
needed to answer the questions posed 
above, the RO should arrange for such an 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays) should be 
accomplished (with all results made 
available to the examining physician 
prior to completion of his or her 
report), and all clinical findings should 
be reported in detail.  After examination 
of the veteran, and review of his 
pertinent history, the examiner should 
answer the question posed above.

The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for disability 
manifested by low back pain in light of 
all pertinent evidence and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


